Citation Nr: 0819222	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  96-47 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
December 1969.  He was born in October 1947 and died in May 
1986. The appellant is the veteran's widow, whom he married 
in April 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 1997, the Board remanded the case to the RO for 
further evidentiary development.  

In April 1998, the Board denied entitlement to service 
connection for the cause of the veteran's death, including as 
secondary to Agent Orange (AO) exposure.

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
vacated the Board's April 1998 decision and remanded the case 
for another decision, taking into consideration matters 
raised in its order.

The Board in February 2000 advised the appellant by letter of 
the opportunity to submit additional evidence and argument in 
support of the appeal.  She was also contacted twice by the 
Board in February 2000, and she advised the Board of her 
current address of record in Nevada, and that she did not 
have further evidence or argument to submit.

The appellant's representative in March 2000 provided 
additional written argument.  The Board in June 2000 remanded 
the case for further development. The Court issued orders in 
this matter in August 2000, February 2001, March 2001, 
October 2001 and December 2001. 

The Board received an independent medical expert (IME) 
opinion in June 2002, and the appellant's attorney responded 
to it in August 2002.

In the interim, in February 2002, a Veterans Law Judge had 
granted the appellant's motion to advance the case on the 
docket.

In September 2002, the Board again denied entitlement to 
service connection for the cause of the veteran's death, 
including as due to AO exposure.

The decision was again taken on appeal to the Court.   In 
January 2005, the Court vacated the 2002 Board decision for 
readjudication consistent with the provisions of the order, 
including a supplemental medical opinion.

In February 2005, the Board endeavored to obtain a 
supplemental independent medical expert opinion.  A response 
was eventually received from the designated expert, dated in 
August 2006, to the effect that the delay had been caused by 
his having been out of the country for a prolonged period of 
time; and that he no longer reviewed charts for cases such as 
the one at hand.  There were several exchanges with the Court 
as to the inability to obtain the supplemental opinion from 
the expert who had previously provided an opinion, as 
directed.

Accordingly, the Board again forwarded the case to a 
designated IME for an opinion on the case in November 2006.  
An opinion was received by the Board in February 2007 in 
which, as to certain specific matters, the opining physician 
indicated a lack of qualifications in certain specific 
elements or aspects of the case.

According, and in order to ensure that all avenues were 
appropriately followed, and mindful of the requests by the 
appellant, her attorney, and the Court, from whom additional 
communications have been forthcoming throughout in response 
to and as requested by the appellant and her lawyer, another 
independent medical opinion was requested from an expert who 
had the requisite qualifications partially lacking in the 
more recent expert.  In September 2007, the case was once 
again forwarded to a designated physician for an IME expert 
opinion.  That opinion was received in March 2008 and is now 
of record.  In the interim, a Writ of Mandamus had been filed 
with the Court to expedite such an opinion; with receipt of 
the March 2008 opinion, that was withdrawn.  

The appellant and her lawyer have seen all of these documents 
and had the chance to respond.  In November 2007, the 
appellant had forwarded correspondence to the Board in which 
she listed what she called a chain of events, as she had 
observed them, and asked for copies of a number of documents.  
A report-of-contact memorandum, VA Form 119, is of record 
dated in April 2008 to the effect that the appellant had been 
contacted and had confirmed that she no loner wanted copies 
of specified records in her husband's file.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era, and 
is thus presumed to have been exposed to Agent Orange or 
other herbicide agents.

2.  At the time of the veteran's death in 1986, service 
connection was not in effect for any disability.



3.  The certified cause of his death was pancreatitis, with 
venous infarction of the intestine.

4.  The veteran's gastrointestinal problems, including celiac 
disease and/or disaccharide malabsorption syndrome, however 
described, clearly existed since childhood; they were 
asymptomatic at entrance into and throughout service, they 
did not in the aggregate increase in severity in service, and 
they were in no way modified, altered, added to or increased 
in pathology in service or in any way as a result thereof, 
including due to exposure to herbicide agents.  

5.  The competent medical evidence preponderates against a 
finding of a positive association between service, including 
herbicide exposure, and the fatal pancreatitis and/or any 
other disability present at the time of the veteran's death.  

6.  No disability of service origin or otherwise associated 
with service caused or contributed in any way to the cause of 
the veteran's death. 



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, and 
any such disability may not be presumed to have been incurred 
in or aggravated by service, either as a residual of exposure 
to herbicide agents or as unrelated to such exposure.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1310, 1153, 
5107 (West 2002 & Supp. 2007) 38 C.F.R. §§ 3.2, 3.102, 3.303, 
3.306, 3.307, 3.309, 3.156(a), 3,159 and 3.326(a)) (2001, 
2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The appellant filed her initial claim in 1986; the claim was 
denied in August 1987.  She did not file a timely appeal and 
that decision became final.  

She introduced private medical evidence in 1990, and has been 
submitting such at various times since then.  After she filed 
her claims, initial VA development letters were sent, 
including VCAA notice after the enactment of that 
legislation.  Various medical records were obtained; and a 
comprehensive examination was undertaken.  The appellant 
filed timely notice of disagreement (NOD), and an SOC and 
SSOC were issued, after which she filed a timely appeal.  

It must be noted, as identified above and as will be 
described below in detail, between actions by the Board and 
the Court, as well as VARO, the parameters of the evidence 
needed in this case has been discussed on myriad occasions.  
Throughout, the appellant was fully informed of actions being 
taken.  The Board, the Court, and then again the Board, have 
reviewed and commented on the evidence of record and what is 
required for supporting her claim in all contexts.  Evidence 
has been introduced into the file, and communications were 
provided with regard to the requirements for her claim.  And 
while she may not agreed with the actions taken, she has well 
reflected that she understands them and responds in 
proportion thereto with additional evidence or modification 
of that of record in the form of opinions, etc.  In the 
aggregate, the Board finds that VA has satisfied the duty to 
notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  She was advised of her 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the appellant and her lawyer have been afforded a 
meaningful opportunity to participate effectively in the 
processing.  She has submitted additional data, and has 
indicated that she has no other information or evidence to 
give VA to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims file, and that 
neither she nor her attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
other than advocating the favoring of one set of opinions 
over another, nor have they suggested in any way that there 
is any prejudice due to a lack of proper VA notice or 
assistance.  

Development has taken place in this case, and the 
circumstances of the various ratings have changed during the 
course of the present appeal.  In the aggregate, the veteran 
and her attorney have demonstrated actual knowledge of, and 
have acted upon, the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that the appellant and her attorney had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim) and related notification requirements 
have been fulfilled.  Any presumption of error as to VCAA 
notice has been rebutted in this case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a further 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  38 C.F.R. §§ 3.307, 3.309(a).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation (DIC).  See 
38 U.S.C.A. § 1310.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein.  See also VAOPGCPREC 82-90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991)..

However, the presence of a hereditary disease need not always 
rebut the presumption of soundness.  Rather, diseases of 
hereditary origin may be considered to have been incurred in 
service if their symptomatology did not manifest itself until 
after entry on duty.  The mere genetic or other familial 
predisposition to develop the symptoms, even if the 
individual is almost certain to develop the condition at some 
time in his or her lifetime, does not constitute having the 
disease.  Only when the symptomatology and/or the pathology 
exist can he or she be said to have developed the disease.  
At what point the individual starts to manifest the symptoms 
of, or have pathological changes associated with the disease 
is a factual, not a legal issue.  And even when an hereditary 
disease has manifested some symptoms prior to entry on duty, 
it may be found to have been aggravated during service if it 
progresses during service at a greater rate than normally 
expected according to accepted medical authority.  VAOPGCPREC 
67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 
(1990); see also VAOPGCPREC 82-90 (July 18, 1990), published 
at 56 Fed. Reg. 45,711 (1990).

To clarify further, in the case of diseases that are 
congenital, developmental, or familial in origin, VA may find 
that the disease, by its very nature, preexisted the 
veteran's military service.  VAOPGCPREC 82-90 (1990).  Then 
the question becomes whether the manifestations of the 
disease in service constitute "aggravation" of the 
condition. Id.  However, a disease of hereditary origin can 
be incurred in service.  "They can be considered to be 
incurred in service if their symptomatology did not manifest 
itself until after entry on duty."  VAOPGCPREC 67-90 (1990). 
"The mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is almost 
certain to develop the condition at some time in his or her 
lifetime, does not constitute having the disease."  Id.  
"Only when symptomatology and/or pathology, in the sense of 
an active disease process, not just a mere predisposition to 
develop a disease, which process may or may not precede 
symptomatology exist can he or she be said to have developed 
the disease." Id.

For purposes of establishing service connection for a 
disability or death resulting from exposure to Agent Orange, 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).  The specified diseases which have been listed 
therein include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, and soft-tissue sarcoma.  38 
C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases 
listed at 38 C.F.R. § 3.309(e) shall have become manifest to 
a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne shall have become manifest to a degree of 10 
percent or more within one year, after the last date on which 
the veteran was exposed to an herbicide agent during active 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Thus, service connection may be presumed for residuals of 
herbicide agent exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e).  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In 
addition, the Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection for a non-presumptive disease, with proof 
of actual direct causation by service.  See Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, supra, 
at 160-61.

In this regard, the Board notes that the Secretary of 
Veterans Affairs has determined that there is no positive 
association between herbicide exposure and any condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  This is 
consistent with the report by the National Academy of 
Sciences (NAS) on herbicides used in Vietnam, Veterans and 
Agent Orange, Update 2002, which was discussed in detail by 
the Secretary in 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Furthermore, in addition to the studies specifically 
discussed in that report, the conclusions of the NAS also 
represent the culmination of a review of numerous extensive 
studies that have been conducted over many years into the 
effects of herbicide exposure.  See Notice, 59 Fed. Reg. 341- 
346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 
57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 
1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002).

Subsequently, in 2005, the NAS issued Veterans and Agent 
Orange, Update 2004, which reiterated its previous finding 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and a number of health outcomes.  After careful 
study of Update 2004, VA issued a Notice at 72 Fed. Reg. 
32,395-407 (June 12, 2007), which contained no indication 
that any of the diagnoses identified in the present case has 
a positive association with herbicide exposure.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case, the claimant must be 
provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, 
the Board has not relied in any way upon the recent NAS 
publications on Agent Orange, but refers to them only for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be decided under current law.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Similarly, it is well established that, while 
laypersons is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  

However, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin, supra.  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions. In 
determining whether documents submitted by a claimant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (Citations omitted.)

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that, in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by 
the appellant that have been found to be inaccurate or 
because other facts present in the record contradict the 
facts provided by the appellant that formed the basis for the 
opinion.  In essence, the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An opinion absent supportive rationale is speculative and 
inadequate.  The Court has indeed indicated that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310. 

The Vietnam era was the period beginning on February 28, 
1961, and ending on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period.  The period is defined as beginning on August 5, 
1964, and ending on May 7, 1975, inclusive, in all other 
cases.  38 C.F.R. § 3.2(f). 

III.  Factual Background and Analysis

The veteran had active military service from May 1968 to 
December 1969.  According to a history given at the time of a 
VA examination in 1977, he was trained as a supply clerk when 
he went to Vietnam and put into duty as an automobile 
mechanic.  He reported that he had been stationed at an 
advanced base between Chu Lai and DaNang in the village of 
Duc Pho.  His DD Form 214 shows that he was overseas for 1 
year, 1 month, and 18 days.

The veteran's pre-induction examination in January 1968 noted 
a history of stomach or intestinal trouble, reported as 
disaccharide malabsorption.  The clinical examination noted 
occasional diarrhea and disaccharide malabsorptions.  

Additional documentation was available to the military 
examiners for pre-induction, in the form of written 
statements from two physicians showing celiac disease having 
been diagnosed in the veteran at age 3.  One physician, TQK, 
MD, reported in December 1967 that the veteran had been seen 
by him and his associate for intermittent diarrhea and 
fatigue; and had been diagnosed with celiac disease at age 3 
due to disaccharide malabsorption syndrome.  The other 
physician, JHR, MD, reported in a letter dated in April 1968 
that the veteran had been seen in his office from 1949-1951 
on 4 occasions for diarrhea; and that there was a history of 
diarrhea due to dextrose allergy at age 5 months.  Treatments 
had included diary restrictions, Kaopectate, and paregoric.  

In service, he was noted to have vomiting on one occasion 
when his primary symptoms were respiratory in nature in July 
1968, without noted gastrointestinal components.  In August 
1969, he developed abdominal pain with diarrhea after eating.  
Gastroenteritis was diagnosed after laboratory testing showed 
E. Hystolicatica in the stools, for which he was given 
medications with marked improvement in 4 days.  

On his separation examination in December 1969, he checked 
both "yes" and "no" as to having a history of stomach, 
liver, or intestinal trouble.  There was an unremarkable 
clinical evaluation and no pertinent elaboration of the 
medical history. 

The record of medical treatment after service, reported by a 
psychiatrist, LJM, MD, and others, including Dr. DTP and the 
Buena Vista facility showing tinea pedis, dates from the mid 
1970's, shows principally in addition to a history of celiac 
disease, migraine and psychiatric disability.  Several 
reports from Dr. M refer to care for depression with various 
symptoms to include loss of appetite.

Medical history on an enlistment examination in 1975 gave a 
history of stomach, liver or intestinal trouble, but on 
examination, he was described as having insignificant 
complaints, and the clinical evaluation was unremarkable.

On a 1977 VA psychiatric evaluation, he said that he had 
headaches and was depressed, during which times sometimes his 
stomach was upset.  His wife said that if he did not take his 
Haldol she would notice it.  Diagnosis was chronic 
undifferentiated schizophrenia.

A VA examination in 1978 specifically noted the pre-service 
diagnosis of disaccharide malabsorption; that the veteran was 
told he had celiac disease at age 10.  He reported that he 
had a drinking problem at the time of induction into service; 
and that he had a history of psychiatric problems after 
service.  Examination of his digestive system was normal.

The Social Security Administration (SSA) records commencing 
in 1977 show a period of disability commenced in 1976.  The 
records include medical reports similar to those noted above 
from Dr. LJM, who is described in one report from January 
1985 as a psychiatrist and herbalist.  In January 1985, the 
veteran was seen as a private facility with complaints of 
having erratic bowel habits with alternating constipation and 
diarrhea and said he had been on a wheat-free diet for a long 
time.  He said his migraines, which started about 7 years 
before, were sometimes accompanied by photophobia and 
sometimes by nausea.  One physician noted the record in 
February 1985 as thinking the abdominal symptoms were likely 
related to irritable bowel syndrome.

In rating action in June 1979, non-service-connected pension 
benefits were denied, as was service connection for celiac 
disease, specifically aggravation of intestinal malabsorption 
syndrome, "Glueton's".

At his death on May 27, 1986, service connection had not been 
established for any of the veteran's disabilities. 

The death certificate shows the certified cause of death was 
pancreatitis with venous infarction of the intestine 
confirmed by autopsy investigation.  No other condition of 
significance was reported on the death certificate.  It was 
noted that a laparotomy had been performed on May 27, 1986.  
An assistant medical examiner certified that the death 
occurred from the causes stated and that an investigation was 
held. 

The summary of investigation is of record.  In pertinent 
part, the autopsy protocol report noted that anatomic 
diagnoses included (I) Acute pancreatitis with (a) pancreatic 
necrosis; (b) peripancreatic fat necrosis; (c) thrombosis of 
mesenteric and portal veins; (d) venous infarction of small 
intestine and cecum; (e) dehydration and sepsis (clinical 
history); (f) Acute pulmonary edema; and (g) status post 
emergency laparotomy; (II) Severe fatty liver changes; (III) 
Multimodal goiter, thyroid gland; (IV) Celiac disease, 
chronic (clinical history).   The cause of death was as 
stated on the death certificate.  Sections of the thyroid 
gland, small intestine, small intestine mesentery, liver, 
pancreas, and heart were retained for microscopic 
examination.  Regarding toxicology, the report showed 
"NONE" entered.

The record of the veteran's terminal admission reports past 
medical history that included delayed stress syndrome and the 
initial impression on presentation at the facility based on 
symptoms of out of control diabetes, a diagnosis not 
confirmed by clinical assessments.

The appellant filed her initial claim in 1986; the claim was 
denied in August 1987.  She did not file a timely appeal, and 
that decision became final.  

In 1990, she submitted another statement from LLM, MD,  who 
had several prior statements and records already in the file 
as noted above.  He said he had seen the veteran as his 
patient from November 1980 to August 1984.  Dr. LJM had 
reported initially in 1977 that he had followed the veteran 
from mid-1976 on referral for depression with symptoms that 
appeared at that time and that work-up with another physician 
produced diagnoses of migraine, celiac disease, and 
depressive reaction.  His subsequent contemporary reports 
note the same established diagnoses.  (There was a diagnosis 
of schizophrenia in 1977 as well).

In the October 1990, statement, Dr. M reported having treated 
the veteran from 1980 to 1984 for migraine, celiac disease, 
and depression and that the veteran had undergone a marked 
personality change before seeing him.  While he diagnosed 
depression, he stated that he could never establish a 
psychological basis for the veteran's illness.  Dr. M further 
observed that:

I don't recall him (the veteran) 
discussing with me his exposure to 
"Agent Orange", otherwise I would have 
considered this exposure as the basis of 
his mental symptoms as well as his 
physical disorders.  While I considered 
his problems to have an organic or 
physical cause, could not come up with an 
answer until now.

I consider that the pathological findings 
fit in with "Agent Orange" toxicity, 
and the exposure to this toxin explains 
all the symptoms and signs which I had 
unsuccessfully treated.

It is a tragedy that this has come to 
light after his death.  I hope his family 
will not have to suffer by not 
acknowledging the cause of (the 
veteran's) last painful years.

The appellant argued that the veteran's death was a result of 
unusual and strange circumstances, e.g.,  that that he was 
exposed to sprayed substances in Vietnam. She subsequently 
added government agency data regarding spraying operations 
and a number of pages from a text relating to Agent Orange.

A request was made from Dr. M for the veteran's clinical 
records.  In March 1994, he responded that it had been 8 
years since he last saw him and had no such records. 

A rating action in September 1994 was to the effect that new 
and material evidence had not been submitted to reopen her 
claim.

In a statement in September 1995, the appellant reported that 
she had enlisted the help of a forensic pathologist, HH, MD, 
and was awaiting his report.  She also submitted data 
relating to her husband's service in Vietnam and treatise and 
other reading materials on Agent Orange.

A lengthy statement was received from Dr. HH, dated in June 
1996.  Dr HH noted the veteran had diagnosis of celiac 
disease prior to service and that since the military accepted 
him, they had to "accept some responsibility".  It was 
noted that the veteran had been in several areas sprayed with 
AO, that it had been established that he developed clinical 
chloracne of his feet and possibly other portions of his 
body, and that he returned from Vietnam with a variety of 
conditions, both somatic and psychologic.  He noted that with 
a diagnosis of celiac sprue prior to service, and with 
malabsorption problems of that disorder he would be more 
susceptible to exhibiting certain symptoms and signs than a 
person from the so-called normal population.  Dr. HH also 
referred to the opinion of Dr. LJM regarding the relationship 
of the veteran's psychological problems to AO exposure.

In essence, Dr. HH, after describing the veteran's final 
course and autopsy findings, opined that with the long-
standing effect of the toxins in mind one should question the 
etiology of the severe fatty metamorphosis of the liver, and 
in view of the clinical setting one must consider the 
possibility of dioxin as one possible etiology of fatty 
change.  He opined that the pancreatic changes were 
associated with the liver disease and that the cluster of 
events suggested acute disease of the pituitary, pituitary 
stalk or hypothalamus, probably on a toxic and/or vascular 
basis.  He believed that the underlying celiac sprue combined 
with stress of exposure to military service in Vietnam and 
complicated by exposure to dioxin made the development of 
such entities more likely, and if they did occur, to more 
likely be fatal in their outcome.

In view of the foregoing, Dr. HH opined that a relationship 
between exposure to dioxin (AO) and the succession of 
symptoms described against the background of proven celiac 
disease was consistent with the findings noted at autopsy.  
He stated that obviously this sequence could not be proven, 
but that the association becomes increasingly strong with 
each additional clinical information and investigation.

In October 1996, the appellant testified at a hearing at the 
VARO.  She discussed principally the medical opinions 
previously mentioned that supported her claim.  In addition, 
she reported a favorable determination of entitlement to 
benefits under the Agent Orange Payment Program had been 
made.  Tr. at 10. 

In January 1997 correspondence, she restated her evidentiary 
basis for the cause of the veteran's death and also referred 
to RAC, MD, as a "Dioxin/Agent Orange Expert" who had 
tissue samples from the coroner's office (also mentioned in 
an August 1996 letter).  She wrote later in 1997 that the 
physician needed other data, and VA provided records to her 
early in 1998.

The Board remanded the case in July 1997, citing the issue as 
shown on the front page of this decision (the issue has 
remained phrased in that manner since then and the Board sees 
no need to change it to require "new and material evidence" 
since it is to the appellant's benefit to have the issue 
addressed on the merits from the outset herein].

Pursuant to the Board remand, in November 1997, a VA 
physician reviewed the veteran's claims folder and medical 
opinions provided by Drs. LJM and HH.  Based upon the 
recognized disorders by statute and regulation deemed 
positively associated with AO exposure, the VA examiner 
stated with regard to Dr. LJM's opinion (supporting a 
causative relationship in the veteran's case):

I find this conclusion absurd.  The 
current association of exposure to 
chlorinated dioxins and subsequent 
development of acute or subacute 
peripheral neuropathies, soft tissue 
sarcomas, Hodgkin's and non-Hodgkin's 
lymphomas, prostate cancer, chloracne, 
porphyria cutanea tarda and lung (plus 
potentially other) malignancies, is 
tenuous at best from any correct 
scientific perspective.  To assert that 
psychological conditions, migraine, 
celiac disease and vague and nebulous 
neurological signs and symptoms are 
caused by exposure to the extremely 
diluted chlorinated dioxin contaminant of 
the herbicides sprayed over Southeast 
Asia is scientifically and medically 
irresponsible.  There is currently no, or 
absolutely inadequate, medical 
documentation that any of these medical 
or psychological conditions were causally 
related [to AO/dioxin exposure].

Concerning the portions of Dr. HH's opinion regarding 
chloracne and celiac disease, the VA examiner opined that the 
conclusions reached were, in essence, based upon supposition 
and conjecture and not supported in fact.  Specifically, he 
noted that there were two signed statements of record at the 
time of the veteran's entrance into service documenting his 
lifelong gastrointestinal problems, that he was not then 
symptomatic and remained thus as documented in original 
clinical records.  He opined that Dr. H's statement that his 
malabsorption problems might making him more susceptible to 
other things had merit but only if the malabsorption problem 
had been confirmed as a ongoing problem, which it was not.

Further, the VA physician found that the autopsy findings 
gave a picture of other clinical entities being the proximate 
or ultimate cause of the veteran's death, but not including 
any of the AO-associated disorders.  The VA physician found 
Dr. HH's conclusion of a relationship between AO exposure and 
the succession of the veteran's symptoms erroneous, in view 
of the lack of evidence implicating chlorinated dioxins as 
causal agents of liver disease or having a role in causation 
of any acute, subacute or chronic psychological disease or 
condition.  He concluded:  

Based upon the foregoing rationale, there 
is no possibility of connection between 
the veteran's active military service and 
his death nor is there any possible 
connection between his military service 
and any aggravation of his preservice 
medical condition(s).  Potential (or 
actual) Agent Orange exposure does not 
explain any of the findings pre or post-
mortem, and the October 1990 and June 
1996 medical opinions were biased and 
grossly inaccurate.

In November 1997, noting that the appellant has said that AO 
exposure had contributed to his psychiatric problems which 
she said were really PTSD, a VA psychiatrist reviewed the 
record and opined, in essence, that some of the veteran's 
symptomatology was or could be construed as compatible to 
post-traumatic stress disorder (PTSD).  The psychiatrist 
stated that he could not offer an opinion as to whether or 
not AO in any way affected the course of events.

In the interim, the appellant asked that her husband's name 
be commemorated by a certificate from the Friends' "In 
Memory" program at the Vietnam Memorial Wall.  A copy of 
that certificate and the letter so stating is of record.

In April 1998, the Board denied the claim.  The appellant 
took the case on appeal to the Court.  In June 1999, the 
Court vacated the 1998 Board decision and remanded the case.

The Board remand in June 2000 was a result of the Court 
order.  The RO again asked the appellant to identify relevant 
evidence; to ask Drs. LJM and HH for additional evidence; and 
obtain evidence from RAC, MD, who the appellant had referred 
to as an "expert" in AO and who had received tissue slides 
of the veteran.  The RO also advised the appellant where she 
could access the "pertinent NAS studies" that were 
mentioned in several notices published in the Federal 
Register through the Internet.  

Dr. LJM reported in October 2000 that his treatment of the 
veteran had focused on psychiatric care and nutritional 
support and that many of his symptoms and signs could not be 
explained as due to an emotional disorder.  According to Dr. 
LJM, the veteran was not an alcoholic or a drug abuser and 
all his symptoms could be explained by his exposure to AO 
and/or other toxic compounds encountered in Vietnam.  Dr. LJM 
stated that, according to his information, testing of the 
veteran confirmed dioxin toxicity and "jungle rot".  
According to the statement, the veteran sought to have VA to 
confirm the source of illness, and that it was the VA's 
responsibility to do so.  Dr. LJM felt that to ask him or the 
appellant for "scientific" proof was to deny VA's 
responsibility to confirm the cause of death, and that VA was 
obstructing service and justice if it denied a responsibility 
to investigate and provide treatment absent such proof.

As required by the Court, the Board asked that a supplemental 
opinion be drafted by the VA examiner cited above, with 
supportive materials.  The VA clinician, noting that the 
request was unusual for the Board, supplemented his opinion 
from November 1997 in October 2000.  In summary, the VA 
physician characterized Dr. LJM's assertion that the veteran 
suffered from celiac disease migraine, depression and temper 
outbursts as a result of AO exposure, as "amazing 
conjecture" and in essence not supported in any deemed valid 
scientific or medical literature.  More specifically it was 
asserted that the claimed migraine was not listed in AO 
literature dated since 1995.  Further, the physician opined 
that Dr. LJM provided no plausible mechanism for the 
assertion that an aggravation of pre-existing celiac disease 
resulted from AO exposure or that malabsorption syndrome was 
linked to it.  In addition the physician noted that 
literature did not provide a link to AO exposure for any 
condition Dr. LJM mentioned.  Specifically as to pancreatic 
disorders, the examiner referred to studies against AO 
associated illness.  The examiner noted a recent study 
regarding an association between AO exposure and diabetes, 
but reiterated that in this case, it did not provide a basis 
for such linkage to the cause of death absent such a clinical 
finding.

The case was sent out for another medical expert opinion, and 
when directed to a designated VA physician who indicated that 
he was not an expert in toxicology, and within the time 
constraints imposed by the Court, the case was forwarded to 
another pathologist who was such an expert.

In a report dated in May 2001, and citing the pertinent 
history, the VA anatomic pathologist said that:

It is my opinion that the cause of death 
of this patient, as specified in the 
death certificate and autopsy report from 
the Ventura County Medical Examiner-
Coroner, cannot be ascribed to Agent 
Orange in terms of the currently listed 
criteria for presumptive service-
connected conditions for RVN veterans 
with Agent Orange exposure.  

On contact with Dr. C, (the expert cited by the appellant as 
having the slides and being unwilling to relinquish them 
except to a qualified individual), RAC, MD, advised the RO in 
May 2001 that the slides had been sent back to the appellant 
over three years earlier, at the time he sent her a report on 
the veteran.  He suggested that VA contact the appellant or 
the facility that performed the autopsy for the information 
being sought.

On endeavoring to obtain additional information and back-up 
for the opinions of record from Dr. H, the record shows that 
his office refused delivery/receipt of VA correspondence and 
that the appellant advised the RO in May 2001 that the county 
government authority had ruled against further statements in 
the case from his office.

In June 2002 the Board received a response to a formal 
request for an independent medical expert opinion in this 
case.  The IME noted that the veteran had a history of pre-
existing celiac disease, memory lapses and psychotic behavior 
since the 1970's, and that autopsy confirmed the cause of 
death as acute pancreatitis.  The expert noted the autopsy 
finding of fatty liver and studies regarding AO and hepatic 
test abnormalities, diabetes, and hyperinsulinimia in 
nondiabetic subjects, and that patients with celiac disease 
are at a higher risk of developing pancreatitis.  The expert 
felt that based on this information the veteran's death was a 
consequence of pancreatis probably due to celiac disease.  
The expert stated that a review of the literature did not 
find any significant conclusive evidence regarding AO 
resulting in pancreatitis and as a result there were stronger 
risk factors including celiac disease rather than AO.  
(Emphasis added.)

As noted above, pursuant to Court mandate, a supplemental 
opinion from the physician who had provided the June 2002 
opinion was sought but could not be obtained.  Accordingly, 
the Board was required to seek another medical expert 
opinion.

That opinion, returned to the Board in February 2007, was to 
the effect that the examiner found no clear evidence that the 
veteran's medical conditions at the time of death were 
related to his military service.  The physician noted that he 
was not, however, an expert in liver pathology.

Accordingly, the Board once more sent for an IME opinion.  
That opinion, returned to the Board in March 2008 from an 
expert in gastroenterology, hepatolgy and endoscopy, was to 
the effect that, upon review all of the records including 
multiple medical opinions, and all of the pertinent treatise 
and other materials, the reviewer's conclusion was that:

It is my opinion that there does not 
appear to be any relationship to the 
patient's chronic illness or acute 
illness that resulted in his death from 
Agent Orange based on the current medical 
literature.  The patient died from acute 
pancreatitis with complications as 
outlined in the autopsy report primarily 
venous thromboembolic infarction of the 
bowel and mesenteric vessels.  (Emphasis 
added.)

With regard to specific questions addressed to him, he 
responded "Yes" as to whether the veteran's liver was over 
twice the size of normal at the time of his death; and "No" 
as to whether the liver met the description of malignant 
hemangiopericytomas, liposarcoma, sarcoma, soft tissue 
sarcoma and porphyria cutanea tarda.  He further responded 
"No" as to whether the veteran's pancreas met the 
description of malignant hemangiopericytomas, liposarcoma, 
sarcoma, soft tissue sarcoma, and porphyria cutanea tarda.  
He also responded "No" as to whether the veteran had benign 
cancer of either the liver or the pancreas at the time of his 
death.  He was unable to respond to a question with regard to 
his "good" coloring at the time of death.  And finally, he 
reiterated that there was "no clear evidence that the 
patient's medical conditions resulting in his death were 
related to Agent Orange exposure based on review of he 
medical literature and the patient's medical records".

In assessing the appellant's claim in this case, there is a 
great deal of both subjective and objective documentation now 
in the file, including multiple independent expert opinions.  
The appellant, with the support of her attorney, has 
vociferously espoused her arguments, and has submitted the 
statements of physicians which purportedly support it.  On 
the other hand, and over the long appellate period through 
the efforts of the RO, the Board, and the Court, a great deal 
of development has taken place, all at the instigation of, 
with the encouragement of, and clearly with the full 
understanding of the appellant and her attorney.  These 
medical expert opinions now of record are both multiple and 
substantial, and the majority are fully backed by medical and 
clinical fact as well as theory.   

The Board does not doubt the sincerity of the appellant in 
her arguments that somehow her husband's exposure to dioxins 
in service in some manner contributed to, hastened or 
otherwise caused his death.  Nonetheless, the vast and 
overwhelming preponderance of the weight of medical evidence 
and opinion simply does not support that theory.  The Board 
notes that while the appellant has submitted statements from 
physicians who theorized as to how, on retrospect, AO may 
have impacted the veteran's gastrointestinal problems, as 
noted above, there are evidentiary problems with the content 
thereof and the history and clinical conclusions are simply 
not in concert with the facts or medical literature in that 
regard, all of which is cited herein and has been made 
available to the appellant.  It is unnecessary for the Board 
to further analyze the statements made by the physicians who 
sought to associate the veteran's demise with his Vietnam AO 
exposure, since the utter absence of both scientific and 
factual accuracy in their premise has been already amply and 
credibly addressed in the numerous other qualified medical 
expert opinions now of record in that specific regard.

We acknowledge the appellant's contention that service 
connection for the cause of the veteran's death should be 
granted because payment was awarded by the Agent Orange 
Veteran Payment Program.  However, that program is not 
related to VA in any way, and, as the U.S. Court of Appeals 
for Veterans Claims has observed, "although enrollment in 
that Program might seem to be probative of the veteran's 
possession of an Agent-Orange-related disability, the Court 
is aware of no information suggesting that receipt of 
payments under that Program - established by court settlement 
of a class-action, product-liability suit brought by Vietnam 
veterans against manufacturers of Agent Orange - turns on any 
finding that a veteran has an Agent-Orange-related ailment. . 
. .  The standards required for receipt of compensation under 
the Agent Orange Veteran Payment Program thus appear very 
different from those required to establish a service-
connected disability under chapter 11 of title 38, U.S. 
Code."  Brock v. Brown, 10 Vet.App. 155, 161-62 (1997).

The Board concludes that the several relatively recent 
medical expert opinions which universally and without 
exception find no feasible, rational and/or sound basis for 
associating the cause of and/or any contributors to the 
veteran's death with his service, including AO, are 
appreciably more logical, credible, supported by clinical 
evidence and theory, and ultimately much more persuasive that 
those to the contrary which are not supported by either 
accurate clinical manifestations or documented science.  The 
salient points of each have been cited herein, and the 
comparisons are quite definitive for any objective observer.  
It would be inappropriate to theorize as to what might be 
true in a hypothetical vacuum when there are rational, sound, 
and well-supported medical bases for rendering reasoned 
opinions to the contrary.  

The Board finds that each and every one of the opinions 
finding no basis for associating the veteran's death with 
service on any potential premise is entirely sustainable.  
While the appellant will be undoubtedly dissatisfied with the 
result, the Board is neither permitted to entertain nor 
prepared to render a decision which flies in the face of 
unequivocal credible medical evidence and opinion.  In our 
view, the evidence clearly preponderates against any finding 
that the medical problems which caused and/or contributed to 
the veteran's death were incurred or aggravated during 
service, or qualify for any statutory or regulatory 
presumption for service connection.  The evidence herein is 
not equivocal, and a reasonable doubt is not raised which 
could be resolved in the appellant's favor.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


